MEMORANDUM **
Taxpayers Edward and Susie Wong appeal the tax court’s dismissal of their petition for a redetermination of a tax deficiency. We have jurisdiction pursuant to 26 U.S.C. § 7482, and we affirm.
DISCUSSION
The Wongs failed to petition the tax court within 90 days of the issuance of their notice of tax deficiency as required by 26 U.S.C. § 6213(a). The filing of a timely petition is a jurisdictional requirement. See Correia v. Commissioner, 58 F.3d 468, 469 (9th Cir.1995). We do not agree with the Wongs that their correspondence with the Internal Revenue Service extended or renewed the 90-day filing period. In fact, the Wongs were repeatedly informed by the IRS that the correspondence did not extend or stay the filing period. Finally, there is nothing in the record to support the Wongs’ contention that the notice of deficiency was either defective or rescinded. See Powell v. Commissioner, T.C. Memo.1998-108, 75 T .C.M. (CCH) 1994 (1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.